Citation Nr: 0122448	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  96-08 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for right thigh muscle 
injury and scarring (other than a donor site scar) due to a 
gunshot wound, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
donor site scar of the right thigh.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1965 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied claims of entitlement 
to increased ratings for right thigh muscle injury and 
scarring due to a gunshot wound and for a right thigh donor 
site scar.  This matter was remanded in October 1997 and 
again in November 1999 for further evidentiary development by 
the RO.  

In November 1999, the Board pointed out that the veteran had 
made a claim of entitlement to an increased rating for right 
peroneal nerve damage, a disability that had been rated 
separately as a residual of the same gunshot wound that 
affected the muscles of the right thigh.  The RO was directed 
to address this claim for an increased rating; however, it 
does not appear that the RO has done so.  This issue is again 
referred to the RO for adjudicatory action.


FINDINGS OF FACT

1.  The veteran experiences through and through muscle damage 
of the right thigh which results in some loss of muscle 
tissue at the site of an exit scar, thigh pain that develops 
with use, occasional cramping, and mild weakness in flexion 
of the hip.

2.  A missile exit scar on the anterior portion of the thigh 
is tender, with adherence to underlying tissue, and causes a 
pulling sensation when climbing stairs and pain on certain 
movements in the area of the scar.

3.  The veteran's service-connected donor site scar is 
manifested by loss of some pigmentation of skin tissue 
without objective demonstration of tenderness, ulcerations, 
adhesions, pain, or limitation of function.


CONCLUSIONS OF LAW

1.  An increased rating for muscle injury of the thigh is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.55, 4.56, 4.73 (Diagnostic Codes 5313, 5314, 5316) 
(2000).  38 C.F.R. §§ 4.55, 4.56, 4.73 (Diagnostic Codes 
5313, 5314, 5316) (1996).  

2.  A separate 10 percent rating for an anterior thigh exit 
wound scar is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.118 (Diagnostic Code 7804) (2000).

3.  An increased (compensable) evaluation for a right thigh 
donor site scar is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.118 (Diagnostic Codes 7803, 
7804, 7805) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reflect that the veteran sustained a 
through and through gunshot wound of the right thigh, without 
bony injury, in April 1966, while in Vietnam.  At a field 
hospital, the wound was debrided and grafted.  He was 
received in transfer at the U.S. Naval Hospital, St. Albans, 
New York on May 29, 1966.  An ankle brace due to peroneal 
nerve damage was fitted for the veteran and he was placed on 
a light duty status prior to discharge.  It was noted that he 
had a well healed skin graft wound that was depressed below 
the surface of the surrounding skin in the anterior medial 
aspect of the right thigh.  The diagnoses were right peroneal 
nerve palsy and healed gunshot wound of the right thigh.

When the veteran was examined by VA in November 1970, he 
complained of numbness and pain in the right calf and 
weakness in lifting the right foot.  A 5 x 9 centimeters (cm) 
grafted area on the anterior medial aspect of the right thigh 
was noted 10 cm above the knee joint line.  A 10 x 12 cm 
donor site scar was noted on the lateral proximal right 
thigh.  An 8 cm longitudinal well healed scar was noted in 
the mid-posterior lateral aspect of the thigh (entry wound).  
The veteran had a mild right footdrop gait.  There was no 
marked atrophy, and range of motion of his right hip and knee 
was considered normal.  Measurement of the right thigh was 
equal to the left thigh.  He had good strength in the hip 
musculature and minimal weakness in the right quadriceps 
compared to the left.  X-ray studies of the right thigh were 
normal.  

At a January 1996 VA examination for scars the veteran 
reported working at the Newington Veterans Hospital in 
housekeeping.  He indicated that he was first treated in 
DaNang and then transported to the hospital ship where skin 
grafts on a single occasion were done.  The donor site was 
from the right lateral thigh.  The veteran complained that 
the anterior thigh exit wound was disfiguring.  The 
examination showed that the veteran was able to walk up on 
his toes, but he was unable to walk upon the right heel and 
had a slight right foot drop.  The donor site scar was 7.5 x 
11 cm and was a pinkish-white.  The entrance scar was 7 x 4 
cm, in the right proximal posterior thigh, and was well 
healed and pink.  The exit scar was 7 x 8 cm and circular.  
It was depressed 1 cm, fixed in the upper inner aspect with 
moderate loss of underlying tissue and there was slight 
tenderness in the upper border with a pulling sensation on 
climbing stairs.  The exit wound was about 8 cm above the 
right knee and the veteran indicated that he was conscious of 
it especially when he was wearing shorts and swim trunks.  
Photographs were included of the donor site and anterior exit 
wound scar.  

At a March 2000 VA examination for scars, the veteran 
reported right lateral leg-calf discomfort while driving and 
occasional cramping in the right medial thigh around the 
scar.  The posterior entry scar measured 7.5 cm x 2 cm.  The 
exit wound scar was 8 cm above his right knee and was 
circular.  It was 7 x 6.5 cm and had a 1.5-cm depression.  It 
was slightly tender.  The donor site was 11.5 x 7.5 cm on the 
lateral right thigh.  The only tender area was around the 
exit wound.  There was 2+ adherence of the exit scar to 
underlying tissue.  Texture was that of normal scar and skin 
and there had been no ulceration or breakdown.  There was 
underlying tissue loss of muscle and no inflammation, edema, 
or keloid.  It was noted that January 1996 photographs of the 
scars were included and the veteran did complain of 
disfigurement especially when wearing shorts or swim trunks.  
The examiner also noted that the veteran had bilateral 
varicose veins which, he believed, accounted for the 
veteran's right lateral leg discomfort in the calf.  

At a March 2000 VA examination for muscles, the veteran 
reported pain on the anterior medial aspect of the right 
thigh where the bullet exited, but only when he walked.  He 
reported increased pain with a lot of work, especially 
overtime work.  He indicated at times there was pain which 
was dull when he walked.  He denied any problem or any 
symptom in the donor site or entry site on the posterior 
proximal thigh.  The veteran reported that driving for a 
while bothered his anterior calf with some discomfort and 
pain.  Recently, he had noticed some muscle cramp in the 
thigh area.  This happened about two times in a short while 
and was relieved by walking.  The examination showed that the 
veteran walked with a wide base and slight external rotation 
of the right leg compared to the left side.  There was a 8 x 
7 cm in diameter depressed oval shaped scar on the anterior 
medial aspect of the mid-thigh overlying the vastus medialis 
and the vastus intermedius was noted.  The upper border of 
the scar was more depressed than other areas of the scar and 
had a region to the underlying myofascial plane at the mid-
portion.  Muscle contraction was easily visible on the skin 
graft site at this place.  At the donor site there was a 12-
cm x 9-cm quadrangular skin graft site noted which was marked 
by less pigmentation of skin tissue compared to surrounding 
normal skin tissue.  There was no complaint, no tenderness, 
and no pain in this area.  There was an 8 x 5 cm scar noted 
on the proximal lateral hamstring area of the right thigh 
with slight depression and some underlying lesion in the 
middle of the scar.  The other part of the scar was pretty 
flat and superficial.  Muscle strength in the right hip 
showed 4 out of 5 weakness of the right hip flexion on manual 
stress test with straight-leg raising elevation with some 
pain noted on the anterior medial exit scar area.  Other 
muscle groups of the right hip were normal in strength on 
manual stress test.  Circumference measurements showed no 
muscle atrophy.  Bilateral knee and hip ranges of motion were 
equal and within normal limits.  The assessment/diagnosis was 
status post gunshot wound to the right thigh with peroneal 
nerve injury to the right thigh, and also skin graft to the 
exit gunshot wound area.  It was noted that the veteran had 
mild weakness on hip flexion on resistance with pain 
developing and the examiner opined that he thought this was 
because some fibrosis and loss of full function of hip 
adductor through the course of the bullet from the back of 
the proximal thigh to the anterior medial thigh.

II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective June 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 (1996).  See 62 
Fed. Reg. 30235-30240 (1997).  The regulatory changes for 
muscle injuries include the deletion of 38 C.F.R. §§ 4.47 
through 4.54 and 4.72.  The definitions of what constitutes a 
moderate, moderately severe or severe wound were modified in 
part to exclude the adjectives describing the amount of loss 
of deep fascia and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent or direction from the VA Secretary to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

Given that the veteran has been assigned a 30 percent rating 
for moderately severe muscle injury under Diagnostic Code 
5314, the Board must analyze whether a higher rating is 
warranted.  The pertinent provisions of 38 C.F.R. § 4.56, 
prior to the July 1997 revisions were as follows:

*		*		*

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1996).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile. . .

38 C.F.R. § 4.72 (1996).

The provisions of 38 C.F.R. § 4.55 governed the combination 
of ratings of muscle injuries in the same anatomical segment, 
or of muscle injuries affecting the movements of a single 
joint, either alone or in combination or limitation of the 
arc of motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, 
(3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  

(b) Two or more severe muscle injuries 
affecting the motion (particularly 
strength of motion) about a single joint 
may be combined but not in combination 
receive more than the rating for 
ankylosis of that joint at an 
"intermediate" angle, . . . 

	*		*		*

(g) Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions.

38 C.F.R. § 4.55 (1996).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997 revisions.

The revised provisions of 38 C.F.R. § 4.55 pertinent to this 
case are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).  

		*		*		*

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

38 C.F.R. § 4.55 (2000).  The revised provisions of 38 C.F.R. 
§ 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

		*		*		*

(3) Moderately severe disability of 
muscles.

(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2000).

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, Muscle Group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  38 C.F.R. Part 4.  The function of 
this Group is (1) extension of the hip and flexion of the 
knee; (2) outward and inward rotation of the flexed knee; and 
(3) acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at the knee joint.  If the 
injury is severe, a 40 percent disability rating will be 
assigned.  A 30 percent rating will be awarded if moderately 
severe, 10 percent if moderate, and 0 percent if slight.  
38 C.F.R. § 4.73 (1996); 38 C.F.R. § 4.73 (2000).  

Diagnostic Code 5314, impairment to Muscle Group XIV, 
includes the muscles of the anterior thigh group (Satorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, tensor vaginae femoris).  The functions of this 
muscle group include extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, and tension of 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XVII.  A noncompensable disability evaluation is 
assigned for slight muscle disability.  A 10 percent rating 
is warranted for moderate disability, a 30 percent rating is 
warranted for moderately severe disability, and a 40 percent 
rating is assigned for severe disability.  Id.  

Under Diagnostic Code 5316, Muscle Group XVI, the pelvic 
girdle group which affects flexion of the hip is rated.  As 
with the aforementioned groups, a noncompensable rating is 
assigned for slight injury, a 10 percent rating for moderate 
injury, a 30 percent rating for moderately severe injury, and 
a 40 percent rating for severe injury.  Id.  

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful on objective demonstration, a 10 percent 
evaluation is provided under Diagnostic Code 7804.  For other 
scars, the basis of evaluation is limitation of function of 
the part affected by the scar in accordance with Diagnostic 
Code 7805.  38 C.F.R. § 4.118.


Right Thigh Muscle Injury and Scarring Other than a Donor 
Site Scar

Initially, the Board must point out that this decision 
relating to the residuals of a right thigh gunshot wound is 
limited to the disabling manifestations other than those 
caused by the peroneal nerve damage inflicted by the same 
wound.  As suggested by the recitation of evidence above, the 
veteran has had problems with neurologic symptoms due to the 
peroneal nerve damage, including difficulties with his lower 
leg and foot.  These neurologic difficulties have been rated 
separately and the rating for such problems has not been made 
the subject of this appeal.  See Introduction, supra.  

In considering the history of the veteran's right thigh 
injury, the Board notes that the veteran sustained a through 
and through gunshot wound of the right thigh, without bony 
injury.  At a field hospital, the wound was debrided and 
grafted.  He was transferred to the U.S. Naval Hospital, St. 
Albans, New York on May 29, 1966.  An ankle brace was fitted 
for the veteran and he was placed on a light duty status 
prior to discharge.  The diagnoses included was right 
peroneal nerve palsy.  The gunshot wound of the right thigh 
was considered healed.

Based on all the evidence of record, the Board finds that 
muscle injury of the right thigh warrants no more than a 
moderately severe characterization.  In short, the factors 
contemplated for a severe wound have not been shown.  The 
service medical records show that, although it was a through 
and through wound that affected several muscles, it was a 
clean wound which healed quickly and without complications.  
The March 2000 VA examination showed muscle strength in the 
right hip with 4 out of 5 weakness of the right hip flexion 
on manual stress test with straight-leg raising elevation 
with some pain noted on the anterior medial exit scar area.  
Other muscles of the right hip were normal in strength on 
manual stress test.  Circumference measurements showed no 
muscle atrophy.  There was no evidence of functional loss due 
to the wound.  The examination showed bilateral knee and hip 
range of motions were equal and within normal limits.  In 
addition, the medical evidence of record did not demonstrate 
ragged or depressed scars, soft, flabby muscles in the wound 
area, muscles that hardened or swelled during contraction, or 
severe impairment of strength or endurance.  Thus, the 
history, the current complaints, and the objective findings 
are all consistent with a muscle injury, which is no more 
than moderately severe in degree.  

While several muscles were affected, it appears that the 
functional difficulties experienced by the veteran amount to 
decreased strength in flexion of the hip only.  Such a 
clinical finding implicates Diagnostic Code 5316.  
Nevertheless, even with consideration of the other muscles 
involved under either 38 C.F.R. § 4.55 (1996) or 38 C.F.R. 
§ 4.55 (2000), a higher rating is not warranted.  

Under 38 C.F.R. § 4.55 (1996), muscle injuries in the same 
anatomical area will not be combined, but instead, the rating 
for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  In this case, the Board finds 
that the aggregate impairment does not amount to more than 
moderately severe disability.  As noted above, although the 
veteran experiences some of the cardinal symptoms of muscle 
injury, including pain with use, the only functional 
limitation noted on examination has been mild weakness on hip 
flexion.  There has been only minimal muscle loss at the site 
of the exit scar with essentially no muscle atrophy.  In 
short, his overall (aggregate) impairment, is best 
characterized by the criteria for moderately severe 
disability, even when considering that several muscle groups 
were affected.  

Even under the new regulations set forth in 38 C.F.R. 
§ 4.55(e) (2000) which allow for an increase by one level in 
the rating assigned because multiple muscle groups in the 
same anatomical region are affected, a rating greater than 30 
percent is not warranted.  In order to apply the rule of 
38 C.F.R. § 4.55(e) (2000) there must be more than one 
compensably disabling muscle group acting on different 
joints.  In this case, given the minimal functional loss, 
i.e. weakness on hip flexion with some of the symptoms 
typical of muscle damage such as pain or cramping, the Board 
finds that the veteran's disability is best characterized by 
the 30 percent rating for one of the affected muscle groups 
and that there is no basis for saying that any other affected 
group is so disabling as to warrant a compensable rating, 
especially because there has been no adverse effect on a 
different joint.  All in all, the disabling effects on 
function amount to no greater disability than contemplated by 
the criteria set out for moderately severe muscle disability.  
This is especially so in light of normal findings regarding 
muscle mass, motion, and strength in muscles other than those 
affecting hip flexion.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
consideration must be given to whether scarring due to 
missile or fragment injury must be evaluated in order to 
determine whether a rating separate from that warranted for 
underlying muscle damage is warranted.  Thus, the Board will 
also analyze whether a compensable evaluation is warranted 
for the scars (other than the donor site scar which will be 
discussed below).  The rating schedule indicates in 
Diagnostic Codes 7803 and 7804 that a scar can be rated 10 
percent (maximum rating allowed) disabling if it is 
superficial, poorly nourished, with repeated ulceration, or 
if it is superficial, tender and painful on objective 
demonstration.  In this case, the medical evidence of record 
shows that the veteran's right thigh exit wound scar is 
slightly tender.  In addition, the examiner found 2+ 
adherence of the scar to underlying tissue.  It has also been 
noted that the veteran has had some pain in the area of this 
scar on certain motions.  At one point it was described as a 
pulling sensation and on another occasion as occasional 
cramping around the scar.  However, the scar's texture was 
that of a normal scar and skin and there had been no 
ulceration or breakdown.  Accordingly, the Board finds that 
the symptoms relative to the scar itself, without 
consideration of the underlying muscle problems discussed 
above, warrant a 10 percent rating under Diagnostic Code 
7804.  This rating is assignable on account of a tender and 
painful scar separate from the 30 percent rating for muscle 
damage.  As for the posterior entry scar, the medical 
evidence does not show the entry scar to be tender, painful, 
poorly nourished, or with repeated ulceration.  

Despite the indications that the veteran experiences some 
symptoms in the area of the exit scar which suggest some 
impairment of muscle function, there is no indication that 
the symptoms caused by any muscular scarring have not been 
contemplated by the 30 percent rating already in effect for 
functional impairment due to muscle damage.  See 38 C.F.R. 
§ 4.118 (Diagnostic Code 7805) (2000).  Additionally, it 
should be noted that, while the veteran has argued that the 
scar is disfiguring such that a higher rating should be 
assigned, there are no provisions in the rating schedule for 
awarding compensable ratings for disfiguring scars in areas 
other than the head, face, or neck.  Id.  Consequently, the 
Board finds that a 10 percent rating is warranted for the 
exit wound scar under Diagnostic Code 7804, separate from the 
30 percent rating for underlying muscle damage, but no more.  

Donor Site Scar

The veteran is currently assigned a noncompensable rating for 
the donor site scar on the right thigh under Diagnostic Code 
7805, which directs that ratings are to be assigned based on 
limitation of function of the part affected.  Other codes 
under which the veteran may be rated include:  Diagnostic 
Code 7803 which provides for a maximum 10 percent disability 
rating for superficial scars that are poorly nourished and 
accompanied by repeated ulcerations; Diagnostic Code 7804 
which provides for a maximum 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration.

In this case, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
donor site scar on the lateral proximal thigh.  At the March 
2000 VA examination, the scar was found to be nontender and 
with no adhesions.  The scar had less pigmentation of the 
skin tissue compared to surrounding normal skin tissue.  
However, there has been no suggestion that the scar has 
affected function in any way.  Consequently, there is no 
basis for the assignment of a compensable evaluation.  Thus, 
the noncompensable rating already assigned is the proper 
evaluation for this donor site scar.

The Board has also considered whether the veteran is entitled 
to a higher rating under other criteria relative to scars.  
The evidence does not indicate that the veteran's donor site 
scar of the right thigh is poorly nourished with repeated 
ulceration, as contemplated by the criteria of Diagnostic 
Code 7803.  Additionally, the right thigh donor site scar has 
not been shown to be tender and painful on objective 
demonstration, as required for an evaluation under Diagnostic 
Code 7804.  Hence, a higher rating is not warranted under 
either of these Diagnostic Codes.

For the foregoing reasons, the Board concludes that the 
weight of the evidence is against the claim for a compensable 
rating for the donor site scar of the right thigh.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See 38 U.S.C.A. § 5107 note (West Supp. 2001); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  VA has also enacted 
regulations to implement the new law.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The new 
law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case (SOC) and supplemental SOCs furnished the veteran, the 
RO has notified him of the information and evidence necessary 
to substantiate his claims.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law consequently poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

It bears emphasis that the new law was expressly intended to 
overturn a decision of the Court that dealt with original 
service connection claims.  There is no indication in the 
record that there is evidence that could be secured that 
would alter in the least the record upon which the increased 
rating issues turn.  Thus, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for muscle 
injury due to a right thigh gunshot wound is denied.  

Entitlement to a separate 10 percent rating for an anterior 
right thigh gunshot exit wound scar is granted, subject to 
the criteria which govern the payment of monetary awards.

Entitlement to a compensable rating for a right thigh donor 
site scar is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

